          Case 2:19-cv-00739-GMN-NJK Document 27 Filed 11/23/20 Page 1 of 2




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                      DISTRICT OF NEVADA
 7
 8   XIAOYE BAI,                                            Case No.: 2:19-cv-00739-GMN-NJK
 9            Plaintiff(s),                                               ORDER
10   v.                                                                [Docket No. 24]
11   REUBART, et al.,
12            Defendant(s).
13           Pending before the Court is Plaintiff’s motion to serve Defendants Clark and Hammel.
14 Docket No. 24. No response was filed.
15           In the order screening the complaint, the Court determined that claims against Defendants
16 Clark and Hammel could proceed. Docket No. 4. The Attorney General’s Office was ordered to
17 “file a notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
18 accepts service; (b) the names of the defendants for whom it does not accept service, and (c) the
19 names of the defendants for whom it is filing the last-known-address information under seal.”
20 Docket No. 15 at 2. The Attorney General’s Office indicated that it would not accept service for
21 Defendants Clark and Hammel, and provided their last known addresses under seal. Docket Nos.
22 21, 22.
23           Plaintiff’s motion for service on Defendants Clark and Hammel is GRANTED. The U.S.
24 Marshal shall serve Defendants Clark and Hammel. The Court therefore ORDERS as follows:
25           •   The Clerk’s Office is instructed to mail Plaintiff two blank copies of the USM-285
26               form.
27           •   Plaintiff shall have twenty days in which to furnish the U.S. Marshal with the required
28               USM-285 forms (with Defendants’ addresses omitted).

                                                      1
     Case 2:19-cv-00739-GMN-NJK Document 27 Filed 11/23/20 Page 2 of 2




 1   •   The Clerk’s Office shall issue summons to Defendants Clark and Hammel under seal,
 2       and deliver the complaint and that summons to the U.S. Marshal for service.
 3   •   Within twenty days after receiving from the U.S. Marshal a copy of the Form USM-
 4       285, showing whether service has been accomplished, Plaintiff must file notices
 5       identifying whether Defendants Clark and Hammel were served. If service was
 6       unsuccessful and Plaintiff wishes to have service attempted again, a motion must be
 7       filed identifying the unserved defendant and specifying a detailed name and/or address
 8       for said defendant, or whether some other manner of service should be attempted.
 9   •   Defendants’ addresses shall remain sealed and shall not be provided to Plaintiff.
10   IT IS SO ORDERED.
11   Dated: November 23, 2020
12                                                        ______________________________
                                                          Nancy J. Koppe
13                                                        United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              2
